DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 08/12/2022. Claims 1-20 are currently pending with claims 1, and 13 amended.

Information Disclosure Statement
The information disclosure statement filed 06/16/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been considered except where crossed out as the listed patent number does not seem valid.

Response to Arguments
Applicant’s arguments, see the response, filed 08/12/2022, with respect to objections to the drawings and 112(b) rejections have been fully considered and are persuasive.  The objections to the drawings and 112(b) rejections of 05/13/2022 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 08/12/2022, with respect to the art rejections have been fully considered but they are not persuasive.
In response to arguments to the prior art Ho on page 9 of the response, examiner contends that the prior art Ho, in Fig. 5, also shows a configuration with an airfoil that is not hollow and to which the last and this rejection is based upon. 
In response to arguments to the prior art Hayden, it is contended that the prior art Hayden is relied upon, in the last rejection, to teach of porous sections that are formed of a rigid porous material. Similarly, the prior art Wood is relied upon in the last rejection to teach that porous materials may also be formed of a network of channels. 
In response to the prior art Jones, it is contended that the prior art is relied upon to teach that porous sections with porous material may be formed of multiple layers and is obviously applicable to the porous system of Ho.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is contended that per the last rejection the combination of references taught each and every limitation as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood).
In Reference to Claim 1
Ho discloses an outlet guide vane (Fig. 1: 38 for instance) for an aircraft engine (Fig. 1: 10 and col 1, ll 1-13), comprising 
an aerofoil (of 38) having 
a leading edge (Fig. 5: 42 for instance, with 36 being representative of 38, see col 3, ll 46-48) and 
a trailing edge (44 for instance),
wherein at least part of the leading edge of the outlet guide vane is porous to provide a porous section (col 5, ll 6-10: area covered by cross channels 54 and for reducing differential pressure),
wherein the porous section extends over a total chordal extent of between 5% and 25% of an overall chord of the outlet guide vane (Fig. 5 col 4, ll 60-63: the portion 54 covers a front quarter, the limitation interpreted as having a length not physical disposition on the blade, and thus overlaps the claimed range), and 
wherein the porous section starts proximate a front of the leading edge (Fig. 5: such as left point of 42) and extends chordwise backwards (towards 44) to a solid, non-porous section of the aerofoil (of 36) which continuously extends from the porous section (area of 54) to the trailing edge (44), 
wherein the porous section (area of 54) is formed of a rigid, porous material (material of 36) which extend through the aerofoil from a high pressure surface to a low pressure surface of the aerofoil (50 and 52, see also col 5, ll 6-10).
Ho does not teach the porous material “… defining a network of channels ... the porous material comprising a structurally rigid foam ….”
Hayden is related to a porous section (Fig. 1: left portion for instance) for an airfoil for aircraft engines (col 1, ll 4-15: jet engines for instance), as the claims invention, and teaches where the porous section is formed of a rigid, porous material that control pressures flowing over the airfoil (col 2, ll 6-10, 19-22, 23-29 and 33-37 and similar to the control of flow as in the claimed invention and in the prior art Ho).
Wood is also related to a porous material (Figs. 2 and 4: 62, 84 for instance) for absorbing or controlling noise generation in aircraft engines ([0035]-[0036]), as the claimed invention, and teaches wherein the porous material defines a network of channels ([0035]: last four sentences) and wherein the porous material comprising a structurally rigid foam (Fig. 4 and [0041]: rigid in that the material can be used to form the airfoil and the foam being carbon or metal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous section is formed of a porous material, as taught by Hayden, and the porous material defines a network of channel and the porous material comprising a structurally rigid foam, as further taught by Wood, so as to form the porous section of a material, as a matter of simple substitution, to predictably reduce pressure fluctuations (Hayden: col 2, ll 33-37) and to facilitate further noise absorption by using a porous material that defines a network of channels and a material that can be structurally stable when used to form airfoils (Wood: last four sentences of [0035], Fig. 4 and [0041]) over just using a series of holes as in Ho. 
In Reference to Claim 4
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is positioned only in a radially outer part of the leading edge (Ho col 4, ll 60-63 and col 5, ll 11-16: such as leading edge section and toward rip of blade). 
In Reference to Claim 5
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section may be disposed on a portion of the outlet guide vane (Ho col 4, ll 60-63 and col 5, ll 11-16: such as leading edge section and toward rip of blade). 
Ho, as modified by Hayden and Wood, does not explicitly teach the specific disposition “… wherein 10-30% of a radial extent of the leading edge is porous ...”
Regarding the claimed limitations “… wherein 10-30% of a radial extent of the leading edge is porous ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Ho), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho wherein 10-30% of a radial extent of the leading edge is porous because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 6
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the structurally rigid foam comprises a porous ceramic foam or a metal foam (Wood [0035]: carbon foam or metal foam as further taught). 
In Reference to Claim 7
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is in an outer half of the outlet guide vane’s radial extent (col 4, ll 60-63 and 5, ll 11-16: such as near tip of blade)
In Reference to Claim 8
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is 5-20% of a total chordal extent of the outlet guide vane in a front third of the outlet guide vane (Ho col 4, ll 60-63 and col 5, ll 11-16: such as a quarter of chord and overlapping claimed range). 
In Reference to Claim 10
Ho, as modified by Hayden and Wood, discloses a turbofan engine (Ho Fig. 1: 10, see also col 1, ll 4-13) comprising the outlet guide vane (Ho: 38) according to claim 1.
In Reference to Claim 11
Ho, as modified by Hayden and Wood, discloses a method of reducing outlet guide vane noise (Ho: col 4, ll 12-18) an aircraft engine (Ho Fig. 1: 10) by providing the aircraft engine with at least one outlet guide vane (Ho: 38) of claim 1.
In Reference to Claim 12
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section begins at the front of the leading edge (Hayden Fig. 1: as further taught).
In Reference to Claim 13
Ho discloses an aircraft engine (Fig. 1: 10 and col 1, ll 4-13) comprising 
a fan (18), 
a duct (32) and 
an outlet guide vane (38), the outlet guide vane disposed in the duct downstream of the fan (18) and comprising 
an aerofoil (of 38) having 
a leading edge (Fig. 5: 42 for instance, with 36 being representative of 38, see col 3, ll 46-48) and 
a trailing edge (44), 
wherein at least part of the leading edge of the aerofoil is porous to provide a porous section (col 5, ll 6-10: area covered by cross channels 54 and for reducing differential pressure) to reduce noise generated by the aircraft engine (abstract), 
wherein the porous section (area of 54) is formed of a rigid, porous material (material of 36) that extends through the aerofoil from a high pressure surface to a low pressure surface of the aerofoil (50 and 52, see also col 5, ll 6-10) adjacent the leading edge (42),
the porous section adjoining a non-porous section (right portion of 36) formed of solid material that extends from the high pressure surface to the low pressure surface adjacent an intermediate portion of the aerofoil (col 4, ll 42-47) and from the porous section (area of 54) to the trailing edge (44).
Ho does not teach “… including a thickest extent of the intermediate portion of the airfoil, the porous material comprising a foam that imparts structural rigidity to the aerofoil adjacent the leading edge ….”
Hayden is related to a porous section (Fig. 1: left portion for instance) for an airfoil for aircraft engines (col 1, ll 4-15: jet engines for instance), as the claims invention, and teaches wherein the porous section is formed of a rigid, porous material that control pressures flowing over the airfoil (col 2, ll 6-10, 19-22, 23-29 and 33-37 and similar to the control of flow as in the claimed invention and in the prior art Ho).
Wood is also related to a porous material (Figs. 2 and 4: 62, 84 for instance) for absorbing or controlling noise generation in aircraft engines ([0035]-[0036]) formed on or forming and airfoil (Figs. 2 and 4: of 50 or of 82 for instance) for an outlet guide vane (Figs. 1, 2 and 4: 21 or 50 or 82 for instance), as the claimed invention, and teaches wherein the airfoil comprises a leading edge (Fig. 2: 58), a trailing edge (60) and including a thickest extent of an intermediate portion of the airfoil (Fig. 2: middle thicker portion for instance), and wherein the porous material comprising a foam ([0041]: carbon or metal for instance) that imparts structural rigidity to the aerofoil (Fig. 4 and [0041]: structural rigid in that the material can be used to form the airfoil for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein, the non-porous section extends from the porous section to the trailing edge (of Ho), including a thickest extent of the intermediate portion of the aerofoil (as taught by Wood in the shape of the airfoil), and to form the porous section of a porous material (as taught by Hayden) and the porous material comprising a foam (as taught by Wood) that imparts structural rigidity to the aerofoil (as taught by Wood in using the material to form an airfoil or portions thereof for instance) adjacent the leading edge (of Ho), so as to form the airfoil of Ho of a shape, as taught by Wood, to manipulate flow around the airfoil as is known in the art in using various airfoil shapes; and so as to form the porous section of a material, as a matter of simple substitution, to predictably reduce pressure fluctuations (Hayden: col 2, ll 33-37) and to facilitate further noise absorption by using a porous material that is foam and one that can be structurally stable when used to form airfoils (Wood: last four sentences of [0035], Fig. 4 and [0041]) over just using a series of holes as in Ho.
In Reference to Claim 14
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein the porous section has a total chordal extent of from 5% to 25% of an overall chord of the outlet guide vane (Fig. 5 col 4, ll 60-63: the portion 54 covers a front quarter, the limitation interpreted as having a length not physical disposition on the vane, and thus overlaps the claimed range).
In Reference to Claim 15
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein the porous section starts proximate a front of the leading edge (Fig. 5: such as left point of 42) and extends chordwise backwards (towards 44).
In Reference to Claim 16
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein the porous section is positioned only in a radially outer part of the leading edge (col 4, ll 60-63 and 5, ll 11-16: such as near tip and at leading edge). 
In Reference to Claim 18
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein the porous section is in an outer half of a radial extent of the aerofoil (col 4, ll 60-63 and 5, ll 11-16: such as near tip of blade).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood) as applied to claim 2 above, and further in view of US Patent 7,334,998 to Jones et al. (Jones).
In Reference to Claim 2
Ho, as modified by Hayden and Wood, discloses the outlet guide vane according to claim 1, wherein porosity of the porous material may be varied to facilitate absorption of different acoustic wavelength (Wood paragraph [0044] for instance as further taught). 
Ho, as modified by Hayden and Wood, does not explicitly teach “… wherein the porous material comprises an inner layer and an outer layer, wherein the outer layer has a first porosity range, and wherein the inner layer has a second porosity range higher than the first porosity range ….”
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous material comprises an inner layer (230 for instance) and outer layer (200 for instance), wherein the outer layer has a first porosity range (Fig. 3: 200, having smaller pore size), and wherein the inner layer has a second porosity range (Fig. 3: 230, having larger pore size) higher than first porosity range (200, having smaller pore size for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous material comprises an inner layer and an outer layer, wherein the outer layer has a first porosity range, and wherein the inner layer has a second porosity range higher than the first porosity range as taught by Jones, so as to configure the layers to reduce noise over a range of noise frequencies (Jones: col 2, 46-53), which is also noted by Wood (Wood: end of paragraph [0044]).
In Reference to Claim 9
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, except explicitly, “… wherein the porous material of the porous section has a porosity of from 5% to 60% ...”
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches wherein the porous material (200 for instance) has a porosity of from 5% to 60% (col 4, ll 11-17: 25-35% which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous material of the porous section has a porosity of from 5% to 60%, as taught by Jones, so as to tailor the noise attenuating features of the porous material yet consider aerodynamic performance of the airfoil of Ho by varying the porosity (Jones col 4, ll 11-17).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood) as applied to claim 13 above, and further in view of US Patent 7,334,998 to Jones et al. (Jones).
In Reference to Claim 17
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein porosity may be varied to facilitate different noise attenuation (col 5, ll 17-21: such as varying size).
Ho, as modified by Hayden and Wood, does not explicitly teach “… wherein the leading edge of the aerofoil comprises an inner layer and an outer layer, and wherein the outer layer has a lower porosity than the inner layer ...”
Jones is related to a porous section (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous section comprising an inner layer (230) and outer layer (200), and wherein the outer layer has a lower porosity (Fig. 3: 200, having smaller pore size) than the inner layer (Fig. 3: 230, having larger pore size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the leading edge of the aerofoil comprises an inner and an outer porous layer and having different porosity as taught by Jones, so as to configure the layers to reduce noise over a range of noise frequencies (Jones: col 2, 46-53).
In Reference to Claim 19
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, except, “… wherein the porous material has a porosity of from 5% to 60% …”
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches wherein the porous material (200 for instance) has a porosity of from 5% to 60% (col 4, ll 11-17: 25-35% which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous material of the porous section has a porosity of from 5% to 60%, as taught by Jones, so as to tailor the noise attenuating features of the porous material yet consider aerodynamic performance of the airfoil of Ho by varying the porosity (Jones col 4, ll 11-17).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood) and in view of Optimization of Ranges.
In Reference to Claim 20
Ho, as modified by Hayden and Wood, discloses the aircraft engine of claim 13, wherein the porous material extends toward the leading edge of an overall chordal length of the aerofoil as measured beginning from an outermost tip of the leading edge of the aerofoil (Fig. 1, col 4, ll 48-52: such as toward leading edge) but does not explicitly disclose “… no more than a maximum of 20% ...”
Regarding the claimed limitations “… no more than a maximum of 20% ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Ho), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho wherein the porous material extends no more than a maximum of 20% of an overall chordal length of the aerofoil because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises at least one intermediate layer between the outer layer and the inner layer with a third porosity range between that of the range of the outer and inner layers and provide a transition between the outer layer to the inner layer for providing noise absorbing for the vane.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show porous sections on airfoils formed of foam materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745